DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The Instant application filed 04/04/2022 is a continuation of 17/143,930, filed 01/07/2021, now U.S. Patent No. 11,296,926.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “device configured to” as recited in claim 8.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,296,926. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims are anticipated by the reference claim(s). Claim 1 of the Patent contains every element of claim 1 of the instant application as shown in the table below and as such anticipate(s) the claim of the instant application.
Claim 1 is rejected similarly as being unpatentable over claim 1 of U.S. Patent No. 9,659,391.
 “A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Instant Application – Claim 1
Patent No. 11,296,926 – Claim 1
1. A tangible, non-transitory, machine-readable medium, comprising machine-readable instructions, wherein the machine-readable instructions, when executed by one or more processors cause the one or more processors to: 
receive one or more timeline parameters; generate a timeline visualization based on the one or more timeline parameters; 
receive a plurality of events to be depicted on the timeline visualization; determine a plurality of visual representations associated with the plurality of events based on the one or more timeline parameters; 





determine a spatial overlap between a first visual representation and a second visual representation of the plurality of visual representation based on the one or more timeline parameters; 
generate an updated timeline visualization including a representation of the spatial overlap between the first visual representation and the second representation; and displaying the updated timeline visualization.
1. A system, comprising: one or more remote client networks; and a client device configured to communicate with the one or more remote client networks, wherein the client device is configured to communicate with the one or more remote client networks to perform operations comprising: receiving one or more timeline parameters; generating a timeline visualization based on the one or more timeline parameters; receiving a plurality of events to be depicted on the timeline visualization, wherein each event comprises one or more properties; identifying a plurality of positions on timeline visualization to assign to the plurality of events based on the one or more timeline parameters; assigning a plurality of areas to the plurality of positions such that each area of the plurality of areas is associated with an event of the plurality of events; determining that a first area of the plurality of areas associated with a first event overlaps with a second area of the plurality of areas associated with a second event on the timeline visualization; modifying the first area, the second area, or both in response to determining that the first area overlaps with the second area and based on the one or more properties of the first event and the one or more properties of the second event; and generating an updated timeline visualization using the modified first area, the modified second area, or both.


---

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim recites, “the second representation” in lines 14-15. This should read: the second visual representation.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (2020/0026634).

As per claim 1, Chen et al. teaches a tangible, non-transitory, machine-readable medium, comprising machine-readable instructions, wherein the machine-readable instructions, when executed by one or more processors cause the one or more processors to: receive one or more timeline parameters; generate a timeline visualization based on the one or more timeline parameters; receive a plurality of events to be depicted on the timeline visualization [paragraphs 0353-0354]; 
determine a plurality of visual representations associated with the plurality of events based on the one or more timeline parameters [paragraphs 0355-0356]; 
determine a spatial overlap between a first visual representation and a second visual representation of the plurality of visual representation based on the one or more timeline parameters [paragraph 0361]; 
generate an updated timeline visualization including a representation of the spatial overlap between the first visual representation and the second representation; and displaying the updated timeline visualization [paragraphs 0362 and 0445].

As per claim 2, Chen et al. teaches the tangible, non-transitory, machine-readable medium of claim 1, wherein the instructions to generate the updated timeline visualization including the representation of the spatial overlap comprises modifying the first visual representation, the second visual representation, or both [paragraph 0157].

As per claim 3, Chen et al. teaches the tangible, non-transitory, machine-readable medium of claim 1, wherein the one or more timeline parameters comprise a predefined time range for depicting an event of the plurality of events; and wherein the instructions to determine the spatial overlap comprise determining that a first time period associated with a first event of the plurality of events and a second time period associated with a second event are of the plurality of events within the predefined time range [paragraphs 0110-0112].

As per claim 4, Chen et al. teaches the tangible, non-transitory, machine-readable medium of claim 1, wherein the one or more timeline parameters comprise a first set of dimensions of the plurality of visual representations and a second set of dimensions of the visual representation; and wherein the instructions to determine the spatial overlap comprise determining the spatial overlap based on the first set of dimensions and the second set of dimensions [paragraph 0349].

As per claim 5, Chen et al. teaches the tangible, non-transitory, machine-readable medium of claim 1, wherein the updated timeline visualization comprises an additional plurality of visual representations associated with the one or more events, and wherein the instructions, when executed by the one or more processors, cause the one or more processors to: identify a pattern between the additional plurality of visual representations and the first visual representation, the second visual representation, or both and update the timeline visualization to include a third visual representation based on the pattern [paragraphs 0092-0094].

As per claim 6, Chen et al. teaches the tangible, non-transitory, machine-readable medium of claim 5, wherein the instructions to update the timeline visualization to include the third visual representation comprise instructions to: determine an uncompleted task based on the patterns; output a notification indicating the uncompleted task; and update the timeline visualization to include the third visual representation subsequent to outputting the notification [paragraph 0097].

As per claim 7, Chen et al. teaches the tangible, non-transitory, machine-readable medium of claim 2, wherein the first visual representation comprises an area associated with the plurality of events, and wherein the one or more timeline parameters comprise one or more dimensions of the area [paragraph 0157].

As per claim 8, Chen et al. teaches a system, comprising: one or more remote client networks; and a client device configured to communicate with the one or more remote client networks, wherein the client device is configured to communicate with the one or more remote client networks to perform operations comprising: receiving one or more timeline parameters; generating a timeline visualization based on the one or more timeline parameters; receiving a plurality of events to be displayed on the timeline visualization [paragraphs 0353-0354]; 
determining a first location to depict a first visual representation of a first event of the plurality of events based on the one or more timeline parameters; determining a second location to depict a second visual representation of a second event of the plurality of events based on the one or more timeline parameters [paragraphs 0355-0356]; 
determining an overlap of the first visual representation and the second visual representation based on the first location and the second location [paragraph 0361]; and 
generating an updated timeline visualization conveying the overlap of the first visual representation with the second visual representation [paragraphs 0362 and 0445].

As per claim 9, Chen et al. teaches the system of claim 8, wherein the operations to generate the updated timeline visualization conveying the overlap of the first visual representation with the second visual representation comprises: generating a third visual representation of the first event and the second event; and generating the updated timeline visualization that is configured to display the third visual representation [paragraph 0343].

As per claim 10, Chen et al. teaches the system of claim 8, wherein the operations to generate the updated timeline visualization conveying the overlap of the first visual representation with the second visual representation comprises: determining a first property of the first event; determining a second property of the second event, wherein the first property is different than the second event; and generating the updated timeline visualization to depict the first event or the second event based on the first property being different than the second event [paragraphs 0337-0339].

As per claim 11, Chen et al. teaches the system of claim 8, wherein the operations to determine the overlap of the first visual representation with the second visual representation based on the first location and the second location comprises determining that a distance between the first location and the second location is within a threshold range [paragraph 0271].

As per claim 12, Chen et al. teaches the system of claim 11, wherein the threshold range indicates a time period associated with an occurrence of the plurality of events [paragraph 0195].

As per claim 13, Chen et al. teaches the system of claim 11, wherein the operations to generate the updated timeline visualization conveying the overlap of the first visual representation with the second visual representation comprises: modifying one or more dimensions of the first visual representation, the second visual representation or both; and generating the updated timeline visualization configured to depict the first visual representation, the second visual representation, or both, based on the modified one or more dimensions [paragraphs 0185-0186].

As per claim 14, Chen et al. teaches the system of claim 11, wherein the operations comprise determining a plurality of visual representations, including the first visual representation and the second visual representation, based on the one or more timeline parameters [paragraph 0179].

As per claim 15, Chen et al. teaches a method, comprising: receiving one or more timeline parameters; generating a timeline visualization based on the one or more timeline parameters; receiving a plurality of events to be displayed on the timeline visualization [paragraphs 0353-0354];
determining a first location on the timeline visualization to depict a first visual representation of a first event of the plurality of events based on the one or more timeline parameters; determining a second location on the timeline visualization to depict a second visual representation of a second event of the plurality of events based on the one or more timeline parameters [paragraph 0355-0356]; 
determining at least a partial overlap between the first visual representation and the second visual representation based on the first location and the second location [paragraphs 0361 and 0368]; 
modifying the first visual representation, the second visual representation, or both, based on the partial overlap; and generating an updated timeline visualization based on the modified first visual representation, the second visual representation, or both [paragraph 0369].

As per claim 16, Chen et al. teaches the method of claim 15, wherein modifying the first visual representation, the second visual representation, or both comprises removing the first visual representation; and generating the updated timeline visualization using the timeline visualization with the first visual representation removed [paragraph 0157].

As per claim 17, Chen et al. teaches the method of claim 15, wherein the timeline visualization comprises a plurality of locations including the first location and the second location, and wherein the plurality of locations correspond to predefined time ranges based on the one or more timeline parameters [paragraph 0093].

As per claim 18, Chen et al. teaches the method of claim 15, wherein the one or more timeline parameters comprise one or more of a maximum size of the timeline visualization, a minimum gap size between events, a maximum gap size between events, or a maximum area [paragraph 0130].

As per claim 19, Chen et al. teaches the method of claim 15, wherein modifying the first visual representation, the second visual representation, or both, comprises: reducing one or more dimensions of the first visual representation, the second visual representation, or both; and generating the updated timeline visualization that includes the first visual representation, the second visual representation, or both, with the reduced one or more dimensions [paragraph 0363-0366].

As per claim 20, Chen et al. teaches the method of claim 15, wherein the one or more timeline parameters comprise a ranking criteria of a plurality of types of events, wherein the first visualization is associated with a first type of event, and wherein the second visualization is associated with a second type of event different from the first event [paragraph 0131].

There are prior art made of record not relied upon but is considered pertinent to applicant's disclosure. See attached.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANODHI N SERRAO whose telephone number is (571) 272-7967.  The examiner can normally be reached on Monday to Friday 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANODHI SERRAO/ 

Ranodhi N. Serrao
Primary Examiner, Art Unit 2444